Title: Thomas Jefferson to Martha Jefferson Randolph, 31 August 1815
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          My dear Martha  Poplar Forest Aug. 31. 15.
          We all arrived here without accident, myself the day after I left home, having performed the journey in two days, reaching Noah Flood’s the 1st day. the story of the neighborhood immediately was that I had brought a croud of workmen to get ready my house in a hurry for Bonaparte. were there such people only as the believers in this, patriotism would be a ridiculous passion. we are suffering from drought terribly at this place. half a crop of wheat, two thir and tobacco, and two thirds a crop of corn are the most we can expect. Cate, with good aid, is busy drying peaches for you. we abound in the luxury of the peach, there being as fine here now as we used to have in Albemarle 30. years ago, and indeed as fine as I ever saw any where. I find the distance from hence to the Natural bridge, by Petit’s gap is only 29. miles. I shall therefore go there on horseback; but not until I return from Buckingham court, where I presume I shall meet Jefferson, and hear something from home. indeed it would be a great comfort to me if some one of the family would write to me once a week, were it only to say all is well.
           I see no reason to believe we shall finish our work here sooner than the term I had fixed for my return. it is rather evident we must have such another expedition the next year. remember me affectionately to the family & be assured yourself of my warmest and tenderest love my dearest Marth
          Th: Jefferson
        